                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


PRIMERICA LIFE                                     )
INSURANCE COMPANY,                                 )
                                                   )
                         Plaintiff,                )
                                                   )
v.                                                 )
                                                   )               Case No. 18-cv-2469-CM-KGG
BARBARA FRANTZ AND PATRICK C.                      )
FRANTZ,                                            )
                                                   )
                         Defendant.                )
                                                   )

                                      MEMORANDUM AND ORDER

          This matter comes before the court on interpleader-plaintiff Primerica Life Insurance Company’s

motion for attorney’s fees. (Doc. 22.) In its order dated March 6, 2019, the court previously determined

that plaintiff is entitled to recover reasonable costs and fees from the interpleaded fund, provided that

plaintiff submit a particularized request showing compliance with the procedures outlined in Federal

Rules of Civil Procedure 54 and D. Kan. 54.2. (Doc. 17, at 8.) Having concluded that plaintiff has

followed those procedures and presented a reasonable request, the court grants plaintiff’s motion for

attorney’s fees and costs.

     I.      Factual Background

          Plaintiff filed this interpleader action to facilitate the proper distribution of a $150,000 life

insurance policy benefit to either Barbara or Patrick Frantz. (Doc. 1.) Plaintiff subsequently filed a

motion to deposit the policy amount into the court’s registry. (Doc. 13.) In this motion, plaintiff also

requested: dismissal from the action, a permanent injunction against defendants preventing them from

pursuing any further action on the policy against it, and reimbursement for its reasonable attorney’s fees

and costs for bringing this interpleader action. (Id.) The court granted plaintiff’s motion to deposit the



                                                       -1-
funds. (Doc. 17.) With respect to plaintiff’s other requests, the court concluded that plaintiff was entitled

to reasonable attorney’s fees and costs but reserved ordering any such award until plaintiff properly filed

a motion under Fed. R. Civ. P 54 and D. Kan. Rule 54.2. (Id. at 8.) The court also noted that upon proof

of deposit of the $150,000 and resolution of its request for attorney’s fees, the court would dismiss

plaintiff and issue an injunction preventing defendants from taking further action against plaintiff on the

policy. (Id.)

          Plaintiff properly deposited the policy amount in the court’s registry on May 23, 2019. (Doc. 18).

The court then allowed plaintiff until July 18, 2019, to move for its reasonable attorney’s fees and costs

(Doc. 21.) Plaintiff met that deadline with the instant motion, which it supports by offering (1) email

correspondence between its counsel and defendant Patrick Frantz’s counsel concerning the dispute over

attorney’s fees and (2) an affidavit from plaintiff’s counsel detailing legal fees. (Doc. 22–1.) The emails

took place from January 25, 2019 to February 6, 2019, and the parties were unable to agree about

plaintiff’s entitlement to attorney’s fees and costs. (Id.) Plaintiff’s counsel submits that plaintiff incurred

$4,104.50 in attorney’s fees for 26.40 hours of work, in addition to $760.26 in costs, for a total of

$4,864.76 in attorney’s fees and costs. (Id.)

    II.          Legal Standard

          Both the Federal Rules of Civil Procedure and the Local Rules for the District of Kansas set out

requirements for a party’s motion for attorney’s fees. Under Fed. R. Civ. P. 54(d), the motion must:

          (i)     be filed no later than 14 days after the entry of judgment;
          (ii)    specify the judgment and the statute, rule, or other grounds entitling the movant to
                  the award;
          (iii) state the amount sought or provide a fair estimate of it; and
          (iv) disclose, if the court so orders, the terms of any agreement about fees for the services
               for which the claim is made

Fed. R. Civ. P. 54(d)(2)(B). A statute or court order can vary these requirements if provided therein. Id.




                                                        -2-
           The Local Rules impose additional requirements for motions for attorney’s fees, most of which

relate to consultation with the other party. Consultation with the other party is required before the court

will consider a motion for attorney’s fees. D. Kan. Rule 54.2(a). When the parties disagree about the

award of attorney’s fees after such consultation, the moving party must file, within 30 days of filing its

motion, both a statement of consultation and a memorandum setting forth the factual basis for an award.

D. Kan. Rule 54.2(c). The statement of consultation must note the date of the consultation, the names

of the participants, and the results. D. Kan. Rule 54.2(d). The memorandum in support of the party’s

motion for attorney’s fees “must be supported by time records, affidavits, or other evidence.” D. Kan.

Rule 54.2(e).

    III.       Discussion

           Plaintiff has complied with the procedures outlined in Fed. R. Civ. P. 54 and D. Kan. Rule 54.2.1

Plaintiff’s motion was timely, specified its entitlement to relief under the court’s order, and stated the

exact amount sought. Plaintiff incorporated the substantive arguments detailing its entitlement to relief

by referencing its email correspondence with defendant Patrick Frantz’s counsel and its motion for

interpleader relief.

           Further, consistent with the local rules’ requirement for a consultation, plaintiff included a

statement of consultation that detailed the dates of consultation, the names of the participants, and the

ultimate disagreement about plaintiff’s entitlement to attorney’s fees. Plaintiff supported this with the



           1
            When ordering plaintiff to submit a particularized request for its fees and costs, the court directed plaintiff only to
the procedures outlined in D. Kan. 54.2. (Doc. 17, at 8.) That procedure relates to attorney’s fees only. To recover costs, the
court should have directed plaintiff also to comply with D. Kan. 54.1. Compliance with D. Kan. 54.1 would have required
plaintiff to “file a bill of costs on a form provided by the clerk,” along with a memorandum in support which, among other
requirements, itemizes and describes the claimed costs. Here, plaintiff simply submits a sworn statement that it incurred
“$760.26 in costs in this matter, including a $400 filing fee, service costs including multiple attempts at serving Defendant
Patrick Frantz over the course of three months, and copying charges.” (Doc. 22-1, at 2.) To be clear, D. Kan. 54.1 requires
more. The court, however, determines in its discretion that ordering full compliance with D. Kan. 54.1 would, in this case’s
circumstances, only work to further deplete the interpleaded fund. Accordingly, the court approves plaintiff’s request
notwithstanding imperfect adherence to D. Kan. 54.1.


                                                               -3-
relevant emails that comprised the consultation. Finally, plaintiff submitted an affidavit to support its

calculation of its attorney’s fees and costs. Plaintiff has complied with every procedure required under

both the Federal Rules and the local rules. And the court finds that plaintiff requests a reasonable and

fair amount for its expended efforts in bringing this interpleader action.

        IT IS THEREFORE ORDERED that plaintiff’s motion for reasonable attorney’s fees and costs

(Doc. 22) is granted. The court will award plaintiff $4,864.76, payable from the funds on deposit in the

court registry.

        IT IS FURTHER ORDERED that plaintiff is dismissed with prejudice from this action.

        IT IS FURTHER ORDERED that defendants are permanently enjoined from taking further

action against plaintiff on the policy in question.

        Dated October 15, 2019, at Kansas City, Kansas.


                                                        s/ Carlos Murguia
                                                        CARLOS MURGUIA
                                                        United States District Judge




                                                      -4-
